The Attorney General of Texas

JIM MAlTOX                                          April    23, 1986
Attorney General


Supreme Court Buildin          Mr. Bob E. BradleT                           Opidion No. m-482
P. 0. Box 12548                Executive Director
Austin, TX. 78711. 254Q
                               Texas State Board of Public                  Ret    Reconsideration       of  Attorney
512l4752501
letox 91ols74-1357                Accountancy                               General    Opinion     34-290     (1984).
Telecopier 512i475025Q         1033 La Posada, Su,Lte 340                   which construed      article    6252-13c,
                               Austin, Texas     10’152                     V.T.C.S.,   to require       a licensiog
                                                                            agency to revoke the license of any
714 Jackson. Sulle 700
Dallas. TX. 75202.4505
                                                                            individual   convicted of a feloty
2w?42a944
                               Dear Mr. Bradley:
4S24 Alberta Ave., Suite 150        You have asked for advice about implementing Attorney General
El Paso. TX. 79905.2793
915633as4
                               Opinion JM-290 (1984).   which interpreted   article  6252-13c,   V.T.C.S.,
                               to require a licensing   board to revoke au individual's      license   upon
                               his conviction o:i a felony while licensed.      Your opinion request has
1001 Texas. Suite 700          caused us to reconsider    the conclusion   resched in Attorney General
Houston. TX. 77002~3111        Opinion JM-290 (1984).
713122~5886

                                     Article   625:!-13c,   V.T.C.S.. was enacted as section     1 of Senate
808 Broadway. Suite 312        Blll No. 247 by the Sixty-seventh       Legislature.    Acts 1981, 67th Leg.,
Lubbock. TX. 79401.3479        ch. 267 at 694.       Senate Bill No. 247 also included as section        2 the
SOw747.5238                    provisions    codified     as article  6252-13d,   V.T.C.S.   The legislation
                               enacted as Senate Bill No. 247 reads in part:
 4309 N. Tenth. Suite S
 MCAhl. TX. 78501-1685                    Artlclo      6252-13~
 512mQ2e47
                                              .   .   *, .
 200 Main Plaza, Suite 400
 San Antonlo, TX. 7.52052797                  Set, 4.     (a)   A licea stng authority may suspend
 51Y225-4191                              or revske au existing            valid   license,     disqualify
                                          a person from receiving           a license,      or deny to a
                                          person   1:he opportunity      to be examined for a license
 An Equal OpportunityI
                                          becauw      of a persou's       conviction     of a felony       or
 Affirmative Action Employer
                                          u&de&&or         if the crime directly          relates   to the
                                          dutieslaud     responsibilities       of the licensed occupa-
                                          tion.

                                               (b)   In determining whether a criminal      convic-
                                           tion    directly     relates to   au occupation.      the
                                           licenstag    authority shall consider:



                                                                  p. 2204
Mr. Bob E. Bradley - Page 2       (JM-482)




             (1)   the natur,e and seriousness         of the crime;

              (2)  the relationship   of   the   crime  to  the
          purposes for requl.rlng a license    to engage la the
          occupatioo;

              (3)  the extent to which a license     might offer
          an opportunity    t,o engage in     further   criminal
          activity   of the same type as that in which the
          person previously  had been Involved; and

              (4)  the relat:ionship      of  the    crime to  the
          ability,   capacit:r,, or fitness   required to perform
          the duties and discharge        the responsibilities  of
          the licensed occupation.

               (c)   In addition    to the factors    chat may be
           considered    under Subsection   (b) of this section.
           the,liccnsing   authority,  in determining the present
           fitness    of a pewon who has been convIcted      of a
           crime, shall conlr%der the folloving    evidence:

               (1)  the extmt      and nature of       the person’s     past
           criminal actlvit:r:;

              (2)   the age of the person         at    the   time of     the
           cormcission of the crime;

              (3)   the amount of time that has elapsed                 since
           the person’s last criminal activity;

               (4) the conduct and work activity of the person
           prior to and follovlng the criminal activity;

                (5)  evidence of the person’s          rehabilitation      or
           rehabilitative     effort  while            incarcerated        or
           following releare;

                (6) other    c:vidence    of the person’s       present
           fitness,   1nclud:ing letters     of rectmeendation     from:
           prosecution,     liw    enforcement,     and   correctional
           officers   who prosecuted,     arrested,   or had custodial
           responsibility      for  the perscn;      the sheriff      and
           chief of police      in the community where the person
           restdes;   and any other persons In contact with the
           convicted person;; and

              (7)    it   sha’L:L be the responsibility    of             the
           applicant    to the extent   possible    to secure             and




                                        p. 220s
      Mr. Bob E. Bradley - Page 3 11JM-482)
. l




                provide to the llceasing      authority tht recomenda-
                tions    of the pI,ostcution,     law lnforcextnt,  and
                correctional   authorities     as required   under this
                Act. . . .

                    (d) Proceedingis held before a statt licensing
                authority  to establish   factors   contained    ID  this
                section   are    governed   by    the     Administrative
                Proctdure   and Texas Register       Act,   a6 amended
                (Article 6252-13a, Vernon’s Texas Civil Statutes).

                    (e) Qon’a   lictnste’s                felony conviction,    felony
                probation  revocation,                  revocation     of parole,    or
                revocation  of &datory                    supervision.    his license
                shall be revoked.-

                Art.      6252-13d.

                    Section        1.      [Adds art.      6252-13~1

                          2. If t. licensing
                       stc.                         authority  suspends or
                 revokes 6 valid-     license     or denies    a ptrson a
                 license  or the Opportunity to be examined for a
                 licenst because t? the person’6 prior conviction        of
                 a crime and the ?relationship        of the crime to the
                 license.  the licensing      authority   shall notify  the
                 person in writing;:

                     (1) of          the    reasons   for      the             suspension,
                 revocation,        denial., or disqualification;

                     (2)  of the rwiew                 procedure    provided    by Section
                 3 of this Act; and

                    (3)       of    the     earliest      date     that   the person    may
                 appeal.

                       Sec. 3.          [ rev,Lev procedure]

                     Sec. 4.  (a)    Each llctnsing    authority.   shall
                 issue vithin six month6 after the effective      date of
                 this Act guidelines    relating  to the actual practice
                 of the authority    in carrying out Section 1 of this
                 Act. . . ,

                    sec.  5. This Act shall     not apply to those
                 persons  licensed   by the TtX66 State Board of
                 Medical Examiners,, State Board of Pharmacy, State
                 Board of    Dents]. Examiners,  or The Veterinary




                                                       p. 2206
                                                                                              .


Mr. Bob E. Bradley - Page 4         I:JM-482)                                                     .




            Licensing Act . . . and vho have been convicted        of
            a felony   under    the Texas Controlled     Substances
            Act . . . or the Texas Dangerous Drug Act. . . .
            (Emphasis added; citations     omitted from section     5
            of article 6252-l?'d, V.T.C.S.).     (Emphasie added).

       Section    4(a) of article         6252-13~ appeare on its           face    to be
inconsistent     vith other provisions          of Eouse Bill Ro. 247;          in fact,
sect&m 4(e) appears to be radically                inconsistmt      In tone with the
entire rest of the bill.           Section 4(a) of article        6252-13c, V.T.C.S..
States that a l~censlng          au:hority    mua suspend or revoke an existing
license because of a felonI, conviction              If the crime directly        relates
to the duties          and respouslbllitles          of the    licensed      occupation.
Section 4(e) of that statute,            however, states that upou a licensee's
felony     conviction,     his     license     shall    be revoked.        This    latter
provision     suggests that the, licansi~thority                has a mandatory duty
to revoke a license vhen its holder Is finally                convicted of a felony,
and that the board has no dJ;scretion to act otherwise in such cases.
Attorney General Opinion J'B-290 (1984) addressed the conflict                    between
 section 4(a) and section 4(e) and determined that                section 4(e) did in
 fact Impose a mandatory duty on licensing                  agencies     to revoka the
 license   of a convicted      feltm.      It read section 4(a) as applicable            to
 felony    convictions    occurr1.n.g before       the individual       applied      for a
 license,     and section       4(c)     as applicable       to felony       convictions
 occurr%ng while licensed.

        This opinion did not address other conflicting                   provisions      in
 Rouse Bill No. 247.        Sect%,>115 of article         6252-13d. V.T.C.S.,       states
 that the act does not apply to certain licensees               In health professions
 who have been convicted           of a felouy         under the Texas Controlled
 Substances Act, article       4476-15, V.T.C.S..        or the Texas Dangerous Drug
 Act, article     4476-14, V.T.C.S.       The licenses of the enumerated medical
 practitioners      are subject       to mandatory revocation           for    a felony
 conviction     under either ari:Lcle 4476-14 or article           4476-15.      V.T.C.S.
 arts.    4495b. 14.01 (physic:Lans);         4542a, 112A (pharmacists);            4549-l
  (dentists);    7465a.   114 (v~,terlnarians);         matted by Acts 1981, 67th
 Leg., ch. 52 at 101.        If Bouse Bill Bo. 247 In fact mandates license
 revocatlou     upon a felony      couvlction      in all cases,     the exception       In
  section     S of article       6:!52-13d     is meaningless       surplusage.         The
  inclusion    of this axception        suggests     that the legislature         did not
 Intend to require        revocation     of all occupational         and professional
  licenses    upon the felony c,mviction         of the licensee.      The courts have
  looked to exceptions       in statutes      to determine the class         of persons
  covered by the statute.        Sm. e.g.,       State v. Richards. 301 S.W.2d 597
                                        Dowlearn 489 S.W.2d 140 (Tex. Civ. App.
  ~TZw~90~)[j4St%$%~'vrit                   refri n.r.e.).

       Moreover,   section   2 of article              6252-13d, V.T.C.S.,       requires
 written notification     of a person "[iIf           a llcens%ng authority      suspends




                                                p.   2207
Mr. Bob F. Bradley - Page 5           (JM-482)




or   revokes   a valid    license . . . because    of the perscn’s     prior
conviction    of a crime and the relationship         of the crime to the
license.   . . .” Thus, section 2 of article  6252-13d, V.T.C.S.,    appears
to be inconsistent     vith suction b(e)   of article    6252-13~. V.T.C.S.,
yet another ambiguity in Eause Bill go. 247.

      Attorney General Opln:.on JM-290 did not investigate         the leglsla-
rive histcry of Bouse Bill ho. 247, vhich we now believe           Is essential
to an understanding        of this enactment.     Tn construing    an ambiguous
statute,     vhich Bouse Bill No. 247 undoubtedly         is, ve may look to
circumstances       of its passage that relate      to legislative    intention.
Texas 6 N.O.R. Co. v. Railroad        Commission, 200 S.W.2d 626 (Tax. 1947).
If the meanine of a stat&            la ic doubt, reference mav be made to
legislative     joirnals  and rwordb , debates, and committee reports.         F.ed
River National Bank v. Faq~,              206 S.W. 923 (Tax. 1918); kiCiOiiiii
Carloading Corp. V. Phoenix El Paso Expresg, 178 S.W.2d 133 (Tex. Civ.
APP. - El Paso), aff’d,        1% S.W.2d 564 (Tex. 1943)) cert. denied 322
E.S.   747 (1044); Pane.         Bassett,   235 S.W. 917 (Tex. Civ. AT.--        El
Paso 1921, no vr*-.          We turn to an examination of the legislative
history     of Sousa Bill No. 2,47, as a guide to construing the language
 of    section    4 (e) .

        Eouse Bill No. 247,           ss Introduced,     was very similar         to bills
 enacted in the two prior r,essions,             only to be vetoed by the governor.
 S.B. No. 1182, 65th Leg. (1977);             R.B. No. 590, 66th Leg. (1979).             See
 also S.J. of Tex., 65th Leg., R.S., at 2634 (1977); H.J. of Tex., 66th
 Leg.,   R.S.,     at 5292 (197!1); Vetoed Bills           8 Resolutions,      Acts 1977.
 65th Leg., R.S. at 3375; Vetoed Bills               h Resolutions,     Acts 1979, 66th
 Leg., R.S.. at 3250.           The bill     as introduced,    and the bills       from the
 two prior sessions,         ware clj.rected at making liceneed occupations open
 to    rahabilitatsd        exoffer,ders.      Kouse Committee on Security                and
 Sanctions,       Eill    Analysis     to R.B. No. 247.        67th Leg. (1981).           As
 introduced,      Rouse Bill No,. 247 did not Include the language found in
 section 4(e) of article           6:!52-13~; the prototype of this provision wae
 added by the Bouse Commitl:ee on Security and Sanctions.                    P.J. of Tex.
 67th Leg.,        R.S. at 783 1:1981).           The bill     prohibited     e licensing
  authority      from suspending or revokfng             an existing       valid     license
 because of prior conviction               of a crime unless the crime directly
  related to the duties and responsibilities              of the licensed occupation.
  Eoreover,     It also provided that a license             could not be suspended or
  revoked     for conviction         XE a crime that directly            related      to the
  occupation       as long       as the person         showed present        fitness      and
  rehabilitaticn       following MS release from a correctional             facility.

           The   1979 version of house Bill No. 247 was vetoed by the governor
     because     of its provision    for licensing    an exoffender  whose crime
     directly     related to the licensed occupation.     The veto message stated
     that the     standards for reln~bilitation  wera too low



                                            p.   2208
                                                                                               .


Mr. Bob E. Bradley - Page 6           (JK-482)




            Criteria    like satisfactory     completion of parole,
            one year lapse       s,ince release     from prison,      or
            letters   of reference    are certainly    not sufficient
            to establish    real rehabilitation.

Veto Message      of   Governor     Clamants.     Tex.   E.B.   No.   590,    66th   Leg.
(1979).

       House Bill No. 247 as it passed the Eouse included provisions    for
rehabilitation    Identical   to those which caused the governor’s veto of
the prior bill.      It also included the predecessor   of section b(e) of
article   6252-13~. V.T.C.S.:

                 (f) On a 1l:ansee’s      final   conviction  of a
             felony  after  thl? issuance    of his license,    the
             license  shall be revoked.     A person whose license
             is revoked under this subsection      may not receive
             or be examined for any license.

 This language was added an a committee amendment, without objection,
 and adooted as a floor  amendment. again without objection.   R.J. of
 Tex.,  67th Leg., R.S..  7f3, 1227 (i981); Bearing on B.B. NO. 247,
 Before the Eouse Commitreezn Security and Sanctions, 67th Leg. (March
 11, 1981).

        Discussion     in the Senate was directed            at correcting     the problem
 vhich led to the governoz’s              veto.    Discussion      In the Senate State
 Affairs      Committee characterized          Eouse Bill       No. 247 as permitting
 license    reinstatement      for persons vith occupational            licenses   who are
 discharged     from the Deps&ent            of Corrections.        Bearing on B.B. No.
 247 Befora the Senate Stake Affairs               Committee, 67th Leg. (April 27,
 1981).      The Senate commiwee adopted a committee substitute                       vhich
 deleted provisions        allowing anyonewdischarged from sentence to get his
 license     back automatically,.        Id.    Instead,     it required the licensing
 board to review the case anddetermine                      that   the offense     vas not
  related    to the profession        or occupation      and that the Individual         had
  achieved     rehabilitation.         Unless both        conditions      were met. the
  individual’s     license would not be reinstated.              Senate floor debate on
  the committee substitute         also emphasized that it allowed the licensing
  boards     to reinstate       lic~~nses of exoffendere           under the statutory
  criteria.      Debate on E.B. No. 247 on the Floor of the Senate, 67th
  Leg. (May 15, 1981).          Thu,r,, a person who had an occupational            license
  before    sentence could apply for reinstatement               of his licensing      after
  incarceration,      vhile persons who learned a trade in prison would have
   to apply for a license like anyone else.              -Id.
         The Senate approved an amendment conforming the caption to the
  body   of the bill  and v0i.e.d to pass Rouse Bill No. 247 as amended.



                                          p. 2209
Mr. Bob E. Bradley - Pege 7            l(JH-482)




S.J. of Tex. 67th Leg.,          R.S. at 1287-1290.         The Eousa concurred         in the
Senate amendment. B.J.           of ‘Alex.. 67ch Leg.,      R.S. at 2982-2986.

      Throughout Senate confideration  of the committee substitute                            to
Eouse Bill No. 247 It contained the troublesome language codified                             as
section 4(e) of article 62X!-13~. V.T.C.S.:

                 (e) Upon a liccusee’s    felony conviction,   felony
             probation   revocadon,     revocation    of parole,    or
             revocation   of mandatory supervision,      his license
             shall be revoked,      (Emphasis added).

The “licensee’s        felony confliction”        In section b(e) should be limited
to a felony          conviction       which results       in the licensee’s         actual
incarceration       in the Department of Corrections             or another peniten-
tiary.    An axamination of s,xction 4(e) as a vhole shows that the other
events requiring          license     “revocation”     under section     b(e)   apply to
s-one      who is already a c:anvicted felon and whose conduct requires
him to be incarcerated          or raincarcerated       in the penitentiary.      Section
b(e)    implies that a convicts-d felon on probation or parole or under
mandatory supervision          may hold a license that will be revoked when his
probation,     parole,      or mandatory supervision         is revoked.       We believe
 section    4(e)    requires      license    suspension only while the felon             is
physically     incarcerated:         Section b(e) of article      6252-13~. V.T.C.S.,
 thus does not apply to s licensee               placed on probation after a felony
 conviction;     the licensing       board’s authority to discipline         the licensee
 in such cases is governed by the permissive provisions                 of section 4(a)
 through 4(d) of article          6252-13~. V.T.C.S.

       Section      4(e)     of artLcle      6252-13~.     V.T.C.S.,      does require           a
 license to be revoked when the licensee’s               felony conviction       results       in
 his incarceration,         or vhen his felony probation,           parole, or mandatory
 supervision      is revoked.         Licenses    revoked under section           b(e)      are,
 hovever , subject        to possible      reinstatement      following     the procedures
 found in section          4(a)   th::ough 4(d).        The legislature        consistently
 characterizes       House Bill No. 247 as providing for rainstatement                    of an
 exoffender’s       license.     If an individual’s          license    Is revoked under
 section    4(e).     he may not 1~: required to reapply and qualify                   for the
 licensee     as a first-time          annlicant     %n order to resume his former
 status as a licensee.           Set! cxas      h N.O.R.G. v. Railroad Commission,
 supra (when the 1eglsLat-I;;            purpose is ascertainad,         the significance
 of words may be restricted           or enlarged to give meaning the legislature
 intended).       Whether an exoffender’s          license will be reinstated             is to
 be determined in accordancr: with sections 4(a) through 4(d) of article
  6252-13~. V.T.C.S.

       In summary, the mande,tory license revocation provisipn found in
 section  4(e) applies in a narrower class of felony convictions    than
 suggested la Attorney General Opinion JM-290. Moreover, an individual




                                               p. 2210
Mr. Bob E. Bradley - Page 8       '(m-482)




whose license is revokad purcuant to section b(e) of article    6252-13~.
V.T.C.S..   may seek relnstattalent under the procedures of that statute.
Attorney General Opinion N-290       is overruled   to the extent   it IS
Inconsistent   with this opidon.

      We turn to your specffia  questions.    You esk bow the State Board
of Public Accountancy should apply Attorney Ganeral Opinion JM-290 in
carrying   out its duties under article      bla-1.  V.T.C.S.,    the Public
Accountancy Act of 1979. WI: will address your questions in accordance
with the interpretation   of article   6252-13~. V.T.C.S..     given in this
opinion.

      Your first   two questlow     are as follows:

               1. Does Attorney General Opinion 311-290 extend
            to -all licensees   of the Texas State Board of
            Public Accountancy, or

                 2. Does Attorney General Opinion JM-290 apply
             only to individuals      receiving   certificates      and
             original   licenses  after    the effective       date of
             article  6252-13c, V.T.C.S.?

        Article 6252-13c, V.T.C.S.,      applies to all licensees     of .. the Texas
 State    Board of Public       Accountancy.       Tte board is      a "licensing
 authority"    subject    to the set.     See V.T.C.S.   art. 6252-13~.       II; see
 also    V.T.C.S.    art.   6252-,13a,   s?Ti),    (4)  (defining    "agency"     and
 "licensing"    for purposes of article        6252-13~. V.T.C.S.).      The excep-
  tions to article     62S2-13c, V.T.C.S..      vhich cover the Supreme Court,
 persons licensed under its authority,           and any person vho Is or seeks
  to become a peace officer,      d,o not apply to licensees     of your board.

         Article 6252-13~. V.T.,C.S., applies to all licenses        issued by the
 Texas State Board of Public: Accountancy, and not onLy to licenses              held
 by individuals      who were first   licensed after the effective      date of the
  statute.    Article 4(e), the provision     requiring revocation of licenses,
.applies     to the following    events occurring after tLw effective       date of
  article      6252-13~.   V.T.C.S.:      the   licensee's    felony    convictions
  resulting     in incarceraticn,      and the revocation      of his probation,
  parole,     or mandatory supc~vision.       See Government Personnel Mutual
  Life Insurance Co. v. Weal;,, 251 S.W.2d525           (Tax. 1952) (statutes     are
  presumed to operate prospc:nively).

       Your questions    number ,three and seven are as follows:

                  3. Assuming the answer to question No. 1 is
              affirmative and the board is requtred to amend
              Substantive Rule 525, what vould be the effective




                                        p. 2211
Mr. Bob E. Bradley       - Page 9     (JM-482)




          date    for implementation   of the revocation       policy
           (e.g.,    "Pan    adoption    of     article     6252-13~.
          V.T.C.S.,    upon acllendwnt of board rules to Include
          revocation      of s license      for   conviction     of   a
          felony,   etc.)?

              7. If the e~!fective    date for implementation
          were upon adoption of article     6252-13~. V.T.C.S.,
          would a 'grandfat,her clause'   excluding individuals
          licensed between the effective     date for implemen-
          cation and the drte of amendment of board mles be
          acceptable?

     Since your stateroent &out amending Substantive Rule 525 is based
on the interpretation  of article  6252-13~. V.T.C.S., given in Attorney
General Opinion J'M-290, we believe you should consider the question of
amendment in light of this opinion.

      Article  6252-13c, V.I.C.S..  became effective   September 1, 1981.
Inolementation   of a statuta begins with its effective     date, and the
board may not postpone the affective    date by promulgating a mle.   See
State v. Jackson, 376 S.W.:!d 341 (Tex. 1964); Attorney General CpinG
W-204 (1980).

      Your fourth       and fifth   questions    are as follows:

               4.   If   the     h;uswer to    question  No.    1 is
           affirnative.       1~u:31:all renewal applications     for
           licenses     with    tlhe board be submitted       to the
           Zlcpartaent     of    Public  Safety    for  a check of
           conviction    records?

              5. What check of conviction  records must the
           board n&e on !.l.censees living outside of Texas
           and what check of records musr rhr board uake on
           federal convictions?

      Section    3 of article       6252-13~.    V.T.C.S..   provides   as follows:

                 Sec. 3. All agencies        of this state and its
            political    subdfi,isions  with the duty and responsi-
            bility     of licensing     and regulating    members of
            particular    tradl?s, occupations,    businesses. voca-
            tions,    or profe:3siors   shall have the authority to
            obtain from the Texas Department of Public Safety
            or from a local law enforcercent agency the record
            of any convictj,on       of any perscr. applying for or
            holding a licenru: from the requesting agency.




                                         p. 2212
                                                                                          I


Mr. Bob E. Bradley - Page 10         (JM-482)




This provision authorizes.      blat does not require,       a licensing   agency to
obtain conviction    records fr:ow the Texas Department of Public Safety
or * local law enforcement agency.           Prior to the enactment of article
6252-13~. V.T.C.S.,     the Public Accountancy Act authorized the revoca-
tion of licenses upon "final        conviction    of a felony under the laws of
any state or the United States."              (Emphasis added).       V.T.C.S.   art.
41a-1,   521(S).    See Acts 1FK          57th Leg.,     ch. 289. at 608, 617.
Presumably the box        obtain&     information    about felony convictions       to
use in exercising     this power under its enabling statute,             and it nay
continue to use the sane sources of infomation                to implement section
4(e) of article   6252-13~.       Moreover, the mandatory duty to revoke a
license   for a felony       conviction     applies    only when the conviction
results   in incarceration.         Thus  (  records    of admissions      to state
prisons could be another source of information             for the board.

     Your sixth question is contingent on different             answers frox     those
we gave.  Accordingly,  we nc.ed not answer it.

      Your eighth question      11; as follows:

                8. Would the revocation  procedure require the
             board hearing process as specified   in the Public
             Accountancy Act cf 1979. as amended, sections    21
             and 22?

 Only sectton   22 of articlle   41a-1,   V.T.C.S.,   sets out a hearing
 procedure.   Section 21 stiltes   conduct for which a license      may be
 suspended OK revoked, and directs    that section  22 shall be followed.
 We will limit our answer to the portions     of these statutes governing
 procedures.  Section 4(d) of article   6252-13~. V.T.C.S.,  states that

                 (d) Proceedings held before a state licensing
             authority to est,~blish  factors contained in this
             section  are governed by the Administrative    Pro-
             cedure and Texas Register Act, as amended (Article
             6252-13a, Vernon's Texas Civil Statutes).

        The Administrative   Procedure Act sets out          the    procedural   rules
 for establishing    factors   included in section     4     of    article   6252-13~.
 V.T.C.S.    The board may f,>:Llow procedures     set      out    in section    22 of
 article   41a-1, V.T.C.S.,   tc, the extent these are      not    inconsistent    with
 the Administrative    Procedum Act.

                                    SUMMARY

                 Section    4(a) of article    6252-13c,   V.T.C.S.,
              requires a licensing     agency to suspend a license
              upon a licensee's    felony conviction   which results
              in incarceration,   or upon revocation   of his felony




                                         p.   2213
Mr. Bob E. Bradley    - Page 11       (JM-482)




          probation.  parol.e,.    or   mandatory     supervision.
          Attorney General Opinion JM-290 (1984) is over-
          ruled to the extmt    it    is inconsistent    with this
          opinion.


                                                 Veryltruly   yours.


                                                                       t&c
                                                 JIM     MATTOX
                                                 Attorney General of Texas

JACK BIGBTOWER
First Assistant Attorney         General

MARYKELLER
Executive Assistant     Attorney     General

ROBERTGRAY
Special Assistant     Attorney     General

RICX GILPIN
Chairman, Opiniou     Comittec:

Prepared by Susan L. Garrlrmn
Assistant Attorney General




                                      p. 2214